DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021, has been entered.

Acknowledgments
In the reply, filed on June 22, 2021, Applicant amended claims 1, 3-6, 16, and 19.
In the reply, filed on July 2, 2021, Applicant amended claim 1.
In the final rejection of March 22, 2021, Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Examiner rejected claims 16-20 under 35 U.S.C. 112(a). Applicant amended claim 16 and 19. Rejection is withdrawn.
Examiner rejected claims 3-6, 19, and 20 under 35 U.S.C. 112(b). Applicant amended claims 3-6 and 19. Rejection is withdrawn.
Currently, claims 1-25 are under examination.
Claim Objections
Claim 15 is objected to because of the following informalities:  
	In regards to claim 15, lines 1-2, “wherein the at least one protrusion includes at least two ribs on the top opposing surface” should be changed to “wherein the at least one protrusion on the top opposing surface includes at least two ribs on the top opposing surface”.
	In regards to claim 15, lines 2-3, “and at least two ribs on the bottom opposing surface” should be changed to “and the at least one protrusion on the bottom opposing surface includes at least two ribs on the bottom opposing surface”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruddocks et al (US 2018/0117256).
	In regards to claim 1, Ruddocks et al teaches an injection device (Figures 1-6C) comprising: 
a syringe (syringe [20]) having a barrel (barrel [22]) and a flange (finger flange [30])
a backstop (finger grip [32]) configured to be coupled with the syringe adjacent to the flange, the backstop having an inner surface (labeled in Figure 6C below) generally 


    PNG
    media_image1.png
    491
    604
    media_image1.png
    Greyscale

	In regards to claim 2, Ruddocks et al teaches that the at least one protrusion includes at least two protrusions [64] (Figure 6C).
	In regards to claim 7, Ruddocks et al teaches that the inner surface of the backstop extends around at least a portion of the barrel of the syringe and the at least one protrusion engages the barrel of the syringe (Figure 6C).  

	In regards to claim 9, Ruddocks et al teaches that the collar portion is configured to engage the syringe in a snap-fit relationship (Figures 6A-6C).  
	In regards to claim 10, Ruddocks et al teaches that the barrel defines an axis and the at least one protrusion is a rib [64] extending generally parallel with the axis (Figure 2).  
	In regards to claim 11, Ruddocks et al teaches that the backstop defines a cavity (cavities [60] and slot [62]) for receiving at least a portion of the flange. 
	 In regards to claim 12, Ruddocks et al teaches that the backstop includes opposing surfaces defining the cavity (Figure 3C).  
	In regards to claim 13, Ruddocks et al teaches that the inner surface of the backstop includes the opposing surfaces defining the cavity and the at least one protrusion extends away from at least one of the opposing surfaces (Figure 3C).

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head et al (US 9,889,248).
	In regards to claim 16, Head et al teaches an injection device (Figures 1-4) comprising: 
a syringe (left one of syringes [12]) having a barrel (left one of barrels [22]) (Figure 1)
a packaging (storage tray [10]) configured to receive an entire length of the syringe while physically supporting at least a portion thereof (Figure 1), wherein the packaging includes a cavity surface (left ones of sidewalls [34][36]) and at3Application No. 17/009,868Docket No.: 32263/54756 least one 
	In regards to claim 17, Head et al teaches wherein the at least one protrusion includes at least two protrusions (three tabs [40] on left ones of sidewalls [34][36]) (Figures 1-3).  
	In regards to claim 18, Head et al teaches wherein the at least two protrusions are configured to engage the syringe in a snap-fit relationship (column 4, lines 1-4).  
	In regards to claim 19, Head et al teaches an injection device (Figures 1-4) comprising: 
a syringe (left one of syringes [12]) having a barrel (left one of barrels [22]) and a plunger rod (left one of plungers [14]) at least partially received within the barrel (Figure 1)
a packaging [10] configured to receive an entire length of the syringe while physically supporting at least a portion thereof (Figure 1), wherein the packaging includes a cavity surface (left one of end walls [52] and left ones of sidewalls [34][36]) defining at least one raised wall section (left one of tabs [54]) configured to engage the plunger rod of the syringe and resist and/or limit movement of the plunger rod (Figure 1)(column 4, lines 57-61)
	In regards to claim 20, Head et al teaches wherein the packaging further includes at least one protrusion (three tabs [40] on left ones of sidewalls [34][36]) extending away from the cavity surface (Figures 1-3), the at least one protrusion configured to engage the barrel of the syringe to permit or promote airflow through a space between the cavity surface and the syringe (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddocks et al, as applied to claim 2 above, and further in view of Lee (US 4,664,128).
	In regards to claim 3, Ruddocks et al does not teach that the at least two protrusions includes at least three protrusions, as Ruddocks et al teaches that the at least two protrusions includes two protrusions [64] (Figure 6C). Lee teaches a device (Figures 3-5 and 7) wherein at least two protrusions includes at least three protrusions (ribs [25]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two protrusions, of the device of Ruddocks et al, to include at least three protrusions, as taught by Lee, as such will compress the barrel wall, thereby providing for tighter frictional engagement between the backstop and the external wall of the barrel (column 5, lines 24-27). 
	In regards to claim 4, in the modified device of Ruddocks et al and Lee, Ruddocks et al does not teach the at least three protrusions. Lee teaches that the at least three protrusions includes at least four protrusions [25]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least three protrusions, of the modified device of Ruddocks et al and Lee, to include at least four protrusions, as taught by Lee, as such will compress the barrel wall, thereby providing for tighter 
	In regards to claim 5, in the modified device of Ruddocks et al and Lee, Ruddocks et al does not teach the at least four protrusions. Lee teaches that the at least four protrusions includes at least five protrusions [25]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least four protrusions, of the modified device of Ruddocks et al and Lee, to include at least five protrusions, as taught by Lee, as such will compress the barrel wall, thereby providing for tighter frictional engagement between the backstop and the external wall of the barrel (column 5, lines 24-27). 
	In regards to claim 6, in the modified device of Ruddocks et al and Lee, Ruddocks et al does not teach the at least five protrusions. Lee teaches that the at least five protrusions includes at least seven protrusions [25]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least five protrusions, of the modified device of Ruddocks et al and Lee, to include at least seven protrusions, as taught by Lee, as such will compress the barrel wall, thereby providing for tighter frictional engagement between the backstop and the external wall of the barrel (column 5, lines 24-27). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddocks et al, as applied to claim 13 above, and further in view of Blomquist (US 2012/0041388) and Dugand et al (US 2013/0053788).
In regards to claim 14, Ruddocks et al teaches that the opposing surfaces include a top opposing surface and a bottom opposing surface (Figure 3C); however, Ruddocks et al does not teach that the at least one protrusion includes at least one protrusion on the top opposing surface and at least one protrusion on the bottom opposing surface. Blomquist teaches an injection device (Figures 1-8) wherein at least one protrusion includes at least one protrusion (bumps [120]) on a top opposing surface (Figure 6A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protrusion, of the device of Ruddocks et al, to include at least one protrusion on the top opposing surface, as taught by Blomquist, as such will ensure a snug fit of the syringe (paragraph [0045]). Further, Dugand et al teaches an injection device (Figures 1A-2B, with the extender member [42] of Figure 3 instead of the extender member [42] of Figures 1A-2B) wherein at least one protrusion includes at least one protrusion (snap-fastener means [48’]) on a bottom opposing surface (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protrusion, of the modified device of Ruddocks et al and Blomquist, to include at least one protrusion on the bottom opposing surface, as taught by Dugand et al, as such will allow for snap-fastening the backstop to the flange (paragraph [0023]) with improved appearance by not projecting beyond the proximal surface of the wall of the backstop (paragraph [0056]).
	In regards to claim 15, in the modified device of Ruddocks et al, Blomquist, and Dugand et al, Ruddocks et al does not teach that the at least one protrusion includes at least two ribs on the top opposing surface and at least two ribs on the bottom opposing surface. Blomquist teaches that the at least one protrusion includes at least two ribs [120] on the top opposing surface (Figure 6A). It would have been obvious to a person having ordinary skill in the art before the .

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddocks et al, as applied to claim 1 above, and further in view of Sigg et al (US 2014/0012227).
 	In regards to claim 21, Ruddocks et al teaches that the syringe is a pre-filled syringe (paragraph [0001]); however, Ruddocks et al does not teach the pre-filled syringe containing a medicament, as Ruddocks et al teaches the pre-filled syringe containing a lubricating agent for ophthalmic surgery (paragraph [0001]). Sigg et al teaches an injection device (Figures 1-5) wherein a syringe is a pre-filled syringe (syringe [1]) containing a medicament (medicament [20]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-filled syringe, of the device of Ruddocks et al, to contain a medicament, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, 
	In regards to claim 22, in the modified device of Ruddocks et al and Sigg et al, Ruddocks et al does not teach a medicament. Sigg et al teaches that the medicament comprises a VEGF antagonist (paragraph [0043]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament, of the modified device of Ruddocks et al and Sigg et al, to comprise a VEGF antagonist, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).
	In regards to claim 23, in the modified device of Ruddocks et al and Sigg et al, Ruddocks et al does not teach a VEGF antagonist. Sigg et al teaches that the VEGF antagonist comprises a non-antibody VEGF antagonist (paragraph [0043]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF antagonist, of the modified device of Ruddocks et al and Sigg et al, to comprise a non-antibody VEGF antagonist, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), 
	In regards to claim 24, in the modified device of Ruddocks et al and Sigg et al, Ruddocks et al does not teach a VEGF antagonist. Sigg et al teaches that the VEGF antagonist comprises a VEGF-Trap (paragraph [0032]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF antagonist, of the modified device of Ruddocks et al and Sigg et al, to comprise a VEGF-Trap, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).
	In regards to claim 25, in the modified device of Ruddocks et al and Sigg et al, Ruddocks et al does not teach a VEGF-Trap. Sigg et al teaches that the VEGF-Trap comprises an aflibercept (paragraph [0032]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF-Trap, of the modified device of Ruddocks et al and Sigg et al, to comprise an aflibercept, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).

Response to Arguments
Applicant's arguments, with respect to claims 1-15 and 21-25, filed July 2, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Claim 1 is amended to further clarify that upon coupling the syringe with the backstop, the at least one protrusion is configured to engage the flange and/or the barrel to limit surface area contact between the flange and/or the barrel and the inner surface (and to permit or promote airflow through a space between the inner surface and the syringe). Applicant submits the components described in the Ruddocks reference (e.g., the latches 64) do not engage the flange and/or the barrel to limit surface area contact between the flange and/or the barrel and the inner surface. Rather, the latches in the Ruddocks reference increase surface area contact between the inner surface by retaining the syringe within the tubular receptacle. Accordingly, because the Ruddocks reference fails to teach or otherwise suggest each and every element of6 Application No. 17/009,868 Docket No.: 32263/54756independent claim 1, Applicant submits independent claim 1 (as well as those claims dependent therefrom) is novel and is in condition for allowance (Remarks, pages 6-7). Examiner disagrees. Ruddocks et al teaches the at least one protrusion [64] configured to engage the flange [30] and/or the barrel [22] to limit surface area contact between the flange and/or the barrel and the inner surface (labeled in Figure 6C above). Though Ruddocks et al in Figure 6C does teach surface area contact between the barrel and the inner surface (labeled in first copy of Figure 6C below), this surface area contact is considered limited or reduced compared to if the entirety of the flange and/or the barrel and the entirety of the inner surface had surface area contact with each other. And Ruddocks et al teaches that portions of the inner surface are not contacted by the barrel (labeled in second copy of Figure 6C below) and that a portion of the barrel is not contacted by the inner surface (labeled in third copy of Figure 

    PNG
    media_image2.png
    542
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    602
    585
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    507
    478
    media_image4.png
    Greyscale


Applicant’s arguments with respect to claims 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783